—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered February 22, 1991, convicting him of attempted rape in the first degree (two counts), sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.